Case: 14-13878   Date Filed: 03/18/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13878
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:10-cr-00251-TWT-AJB-8



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ISRAEL SALGADO,
a.k.a. Paisa,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 18, 2015)

Before ED CARNES, Chief Judge, MARCUS, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
              Case: 14-13878     Date Filed: 03/18/2015    Page: 2 of 6


      Israel Salgado appeals his 136-month sentence, imposed at the middle of the

advisory guidelines range on resentencing, for conspiracy to possess with the intent

to distribute heroin and money laundering. He contends that his sentence is

substantively unreasonable.

                                          I.

      A jury found Salgado guilty of two counts of conspiracy to possess with the

intent to distribute one or more kilograms of heroin, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(i) and 846, and one count of money laundering, in violation

of 18 U.S.C. § 1956(h). The district court initially sentenced Salgado to 188

months imprisonment, and Salgado appealed, correctly contending that there was a

procedural error in the calculation of his advisory guidelines range. We vacated

Salgado’s sentence and remanded the case for resentencing, directing the district

court to recalculate the guidelines range consistent with our opinion. United States

v. Salgado, 745 F.3d 1135, 1140 (11th Cir. 2014). We further stated that our

opinion was “not mean[t] to imply that the district court, in its sound judgment,

may not vary upward or downward from the [recalculated] guidelines range.” Id.

      On remand, a new presentence investigation report calculated a base offense

level of 32, a total offense level of 34, and a criminal history category of I. The

resulting guidelines range was 151 to 188 months. For the drug convictions, there

was a statutory minimum of 120 months imprisonment and a statutory maximum


                                          2
              Case: 14-13878     Date Filed: 03/18/2015    Page: 3 of 6


of life imprisonment. Salgado objected to the PSR and requested, in relevant part,

that his base offense level be reduced from 32 to 30 in light of the Sentencing

Commission’s recent changes to the drug guidelines.

      At resentencing, the government agreed to the reduction in Salgado’s base

offense level and the district court recalculated the advisory guidelines range to be

121 to 151 months. Salgado requested a one month downward variance from the

low end of the guideline, arguing that he had shown rehabilitation both before and

after the original sentence was imposed.

      The district court sentenced Salgado to a total sentence of 136 months,

explaining as follows:

      I’m sentencing [Salgado] in the middle of the guideline[s] range
      because I think such a sentence is a fair and reasonable one that takes
      into consideration the applicable sentencing factors set forth in [18
      U.S.C. § 3553(a)], specifically the nature and circumstances of the
      offense, the history and characteristics of [Salgado], the need for the
      sentence imposed to reflect the seriousness of the offense, to promote
      respect for the law and to afford adequate deterrence and the need to
      avoid unwarranted sentencing disparities.

      ....

      Although I sentenced [Salgado] at the low end of the guideline[s]
      range originally, that was based upon a guideline[s] range of 188 to
      235 months. It was my judgment then that a sentence of more than
      188 months was unnecessary to achieve the sentencing goals of
      [§ 3553(a)]. . . .

      . . . Based upon [the Sentencing Commission’s] prospective
      amendment [that reduces the base offense level by 2], I think the
      guideline[s] range in this case of now 121 to 151 months more
                                           3
                Case: 14-13878       Date Filed: 03/18/2015      Page: 4 of 6


       appropriately reflects the seriousness of the offense and that a
       sentence, therefore, in the middle of the guideline[s] range is an
       appropriate one considering all of the facts and circumstances of the
       case and the sentencing factors set forth in [§ 3553(a)].

Salgado objected to the sentence on the ground that it was substantively

unreasonable, and the district court overruled his objection.

       This is his appeal.

                                              II.

       Salgado argues that his sentence is substantively unreasonable because the

district court did not explicitly consider his rehabilitation efforts and did not give

adequate reasons for resentencing him at the middle of the new guidelines range,

given that it had initially sentenced him at the low end of the guidelines range.1

       We review the reasonableness of a sentence for an abuse of discretion. Gall

v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). We will not vacate a

sentence as substantively unreasonable unless we are left with the definite and firm

conviction that the district court clearly erred in weighing the § 3553(a) factors and

imposed a sentence outside the range of reasonable sentences dictated by the facts

of the case. United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc).

       Salgado’s sentence of 136 months is substantively reasonable. The district

court was not required to engage in a lengthy discussion of each of the § 3553(a)
   1
     In his opening brief to this Court, Salgado did not specify whether his claim of
unreasonableness turned on substance or procedure. His reply brief stated, however, that he was
“[n]ot raising an [i]ndependent [c]laim of [p]rocedural [u]nreasonableness.” In any event, we
have reviewed the record and find no procedural error.
                                               4
                 Case: 14-13878        Date Filed: 03/18/2015       Page: 5 of 6


factors. United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). While it is

true that a court at resentencing should consider proffered evidence of post-

sentencing rehabilitation, see Pepper v. United States, 562 U.S. 476, __, 131 S. Ct.

1229, 1241 (2011), the court was not required, as Salgado suggests, to specify the

weight it gave to that evidence. See Scott, 426 F.3d at 1329. The court’s

statement that “[a sentence in] the middle of the guideline[s] range is an

appropriate one considering all of the facts and circumstances of the case and the

sentencing factors set forth in [§ 3553(a)]” was adequate.

       Salgado also argues, by analogy to the law of the case doctrine, that because

the district court sentenced him at the low end of the advisory guidelines range at

his initial sentencing, it should have done the same at resentencing. 2 We reject

that argument. The district court was free to do exactly what it did, which was to

reevaluate what constituted an appropriate sentence in light of the new, lower

guidelines range and the § 3553(a) factors. The court’s conclusion that the lower

guidelines range “more appropriately reflect[ed] the seriousness of the offense and

that a sentence, therefore, in the middle of the guideline[s] range [was] an

appropriate one” was not in any way inconsistent with its earlier conclusion that

the (miscalculated) higher guidelines range did not appropriately reflect the
   2
      To the extent that Salgado implies that the law of the case doctrine actually applies to his
case, he is wrong. We vacated Salgado’s sentence in Salgado, 745 F.3d at 1140, which rendered
it “void in its entirety.” United States v. Stinson, 97 F.3d 466, 469 (11th Cir. 1996). Therefore,
the law of the case doctrine did not restrict the range of sentencing issues that the district court
could consider on remand. See id.
                                                 5
              Case: 14-13878       Date Filed: 03/18/2015   Page: 6 of 6


seriousness of the offense and therefore a sentence at the low end of that guidelines

range was appropriate.

      Finally, we note that Salgado’s sentence is within the advisory guidelines

range and well below the statutory maximum of life imprisonment, both of which

are indicators of reasonableness. See United States v. Hunt, 526 F.3d 739, 746

(11th Cir. 2008) (“[W]e ordinarily expect a sentence within the [g]uidelines range

to be reasonable.”) (internal quotation marks and alterations omitted); see also

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding that a

sentence was reasonable in part because it was well below the statutory maximum).

      In sum, Salgado has failed to meet his burden of showing that a 136-month

sentence is unreasonable in light of the § 3553(a) factors and the facts of his case.

See Irey, 612 F.3d at 1190 n.16.

      AFFIRMED.




                                           6